Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES PRELIMINARY 2, GROSS MARGIN FROM HOME SALES, NET NEW ORDERS AND BACKLOG DENVER, COLORADO, Wednesday, July 20, 2016. In anticipation of investor meetings scheduled to occur before its final unaudited results will be available, M.D.C. Holdings, Inc. (NYSE: MDC) announced preliminary results for home sale revenues, gross margin from home sales, net new orders, and backlog for the 2016 second quarter. These results are preliminary and unaudited. The Company will announce final totals when it releases its final results for the 2016 second quarter on August 3, 2016, followed by a 12:30 P.M. (EST) conference call that will be broadcast live on its website. 2016 Second Quarter Highlights and Comparisons to 2015 Second Quarter (preliminary and unaudited) ● Home sale revenues up 24% to $571.2 million from $461.7 million ● Gross margin from home sales expected to be roughly even withthe prior year ● Dollar value of net new orders up 15% to $723.3 million from $629.7 million ● Ending backlog dollar value up 42% to $1.61 billion from $1.13 billion Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “The 24% year-over-year improvement in our home sale revenues for our 2016 second quarter was our fastest rate of increase in eleven quarters. We will be focused on continuing a pattern of revenue growth for the remainder of the year, as we work to drive higher returns for our Company while maintaining a strong balance sheet.” 1 About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 185,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com . 2 Forward-Looking Statements Information presented herein for the second quarter ended June 30, 2016 is subject to finalization of the Company’s regulatory filings, related financial and accounting reporting procedures and external auditor procedures. Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's most recent annual report on Form 10-K and our subsequent quarterly reports on Form 10-Q filed with the Securities and Exchange Commission. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Kevin McCarty Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com 3 M.D.C. HOLDINGS, INC. Homebuilding Operational Data (The fiscal 2016 information presented below is preliminary and unaudited .) New Home Deliveries Three Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 201 $ 60,976 $ 303.4 203 $ 58,691 $ 289.1 (1 )% 4 % 5 % California 192 117,985 614.5 185 89,544 484.0 4 % 32 % 27 % Nevada 148 51,834 350.2 134 46,616 347.9 10 % 11 % 1 % Washington 85 39,236 461.6 59 22,850 387.3 44 % 72 % 19 % West 626 270,031 431.4 581 217,701 374.7 8 % 24 % 15 % Colorado 353 172,100 487.5 317 147,925 466.6 11 % 16 % 4 % Utah 51 17,935 351.7 25 8,968 358.7 % % (2 )% Mountain 404 190,035 470.4 342 156,893 458.8 18 % 21 % 3 % Maryland 83 41,639 501.7 57 25,702 450.9 46 % 62 % 11 % Virginia 75 38,623 515.0 60 28,326 472.1 25 % 36 % 9 % Florida 84 30,867 367.5 86 33,086 384.7 (2 )% (7 )% (4 )% East 242 111,129 459.2 203 87,114 429.1 19 % 28 % 7 % Total 1,272 $ 571,195 $ 449.1 1,126 $ 461,708 $ 410.0 13 % 24 % 10 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 361 $ 106,038 $ 293.7 353 $ 105,577 $ 299.1 2 % 0 % (2 )% California 317 193,515 610.5 325 158,530 487.8 (2 )% 22 % 25 % Nevada 255 90,260 354.0 245 87,530 357.3 4 % 3 % (1 )% Washington 159 71,593 450.3 115 42,881 372.9 38 % 67 % 21 % West 1,092 461,406 422.5 1,038 394,518 380.1 5 % 17 % 11 % Colorado 602 293,675 487.8 562 259,863 462.4 7 % 13 % 6 % Utah 90 32,510 361.2 56 20,140 359.6 61 % 61 % 0 % Mountain 692 326,185 471.4 618 280,003 453.1 12 % 16 % 4 % Maryland 117 57,445 491.0 113 52,858 467.8 4 % 9 % 5 % Virginia 115 58,777 511.1 119 57,446 482.7 (3 )% 2 % 6 % Florida 163 61,802 379.2 147 53,892 366.6 11 % 15 % 3 % East 395 178,024 450.7 379 164,196 433.2 4 % 8 % 4 % Total 2,179 $ 965,615 $ 443.1 2,035 $ 838,717 $ 412.1 7 % 15 % 8 % 4 M.D.C. HOLDINGS, INC. Homebuilding Operational Data (The fiscal 2016 information presented below is preliminary.) Net New Orders Three Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 237 $ 69,685 $ 294.0 2.63 250 $ 70,350 $ 281.4 2.35 (5 )% (1 )% 4 % 12 % California 308 178,438 579.3 5.33 283 158,462 559.9 4.44 9 % 13 % 3 % 20 % Nevada 230 81,610 354.8 3.48 150 56,254 375.0 4.55 53 % 45 % (5 )% )% Washington 118 56,463 478.5 3.42 109 45,769 419.9 2.79 8 % 23 % 14 % 23 % West 893 386,196 432.5 3.60 792 330,835 417.7 3.27 13 % 17 % 4 % 10 % Colorado 413 191,329 463.3 4.02 410 187,483 457.3 3.23 1 % 2 % 1 % 24 % Utah 77 28,070 364.5 3.21 63 22,458 356.5 3.11 22 % 25 % 2 % 3 % Mountain 490 219,399 447.8 3.87 473 209,941 443.8 3.22 4 % 5 % 1 % 20 % Maryland 69 31,750 460.1 1.67 61 28,660 469.8 2.14 13 % 11 % (2 )% )% Virginia 73 37,362 511.8 2.95 43 22,318 519.0 1.74 70 % 67 % (1 )% 70 % Florida 122 48,565 398.1 2.32 112 37,938 338.7 2.45 9 % 28 % 18 % (5 )% East 264 117,677 445.7 2.23 216 88,916 411.6 2.18 22 % 32 % 8 % 2 % Total 1,647 $ 723,272 $ 439.1 3.34 1,481 $ 629,692 $ 425.2 3.03 11 % 15 % 3 % 10 % Six Months Ended June 30, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 460 $ 138,307 $ 300.7 2.50 475 $ 132,673 $ 279.3 2.22 (3 )% 4 % 8 % 13 % California 537 322,374 600.3 4.54 512 280,992 548.8 4.15 5 % 15 % 9 % 9 % Nevada 459 163,041 355.2 3.57 377 143,669 381.1 4.83 22 % 13 % (7 )% )% Washington 242 116,336 480.7 3.17 221 91,814 415.4 2.90 10 % 27 % 16 % 9 % West 1,698 740,058 435.8 3.35 1,585 649,148 409.6 3.22 7 % 14 % 6 % 4 % Colorado 906 427,248 471.6 4.11 900 418,453 464.9 3.56 1 % 2 % 1 % 15 % Utah 143 52,783 369.1 3.03 129 46,747 362.4 3.27 11 % 13 % 2 % (7 )% Mountain 1,049 480,031 457.6 3.92 1,029 465,200 452.1 3.52 2 % 3 % 1 % 11 % Maryland 158 74,810 473.5 2.09 128 62,276 486.5 2.33 23 % 20 % (3 )% )% Virginia 158 82,055 519.3 3.07 115 57,497 500.0 2.10 37 % 43 % 4 % 46 % Florida 230 97,657 424.6 2.42 217 77,374 356.6 2.51 6 % 26 % 19 % (4 )% East 546 254,522 466.2 2.46 460 197,147 428.6 2.34 19 % 29 % 9 % 5 % Total 3,293 $ 1,474,611 $ 447.8 3.30 3,074 $ 1,311,495 $ 426.6 3.13 7 % 12 % 5 % 5 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 5 M.D.C. HOLDINGS, INC. Homebuilding Operational Data (The fiscal 2016 information presented below is preliminary.) Backlog June 30, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
